      Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

GAVIN MCINNES,                               )
                                             )
        Plaintiff,                           )
                                             )
VS.                                          )       CIVIL ACTION NO.
                                             )       2:19-cv-00098-MHT-GMB
THE SOUTHERN POVERTY LAW                     )
CENTER, INC.                                 )
                                             )
        Defendant.                           )


                        DECLARATION OF SHANNON L. HOLLIDAY

        I, SHANNON L. HOLLIDAY, hereby declare under penalty of perjury pursuant to

28 U.S.C. § 1746 as follows:

        1.     I am a partner with the law firm Copeland Franco Screws and Gill, P.A. I am

duly admitted to the practice of law before this Court and have entered my appearance on behalf

of defendant Southern Poverty Law Center, Inc. (“SPLC”).

        2.     I submit this declaration to place before the Court certain publicly available

information in support of SPLC’s Motion to Dismiss the Complaint.

The Articles

        3.     The Complaint in this action alleges one count of defamation based in part upon

the content of 10 articles (the “Articles”) published by SPLC on its website. See generally

Compl. ¶¶ 211-291. The Complaint does not attach those Articles, which, as of April 5, 2019,

remain publically available on SPLC’s website as described below.

        4.     Attached hereto as Exhibit 1 is a true and correct copy of an April 25, 2017

Article entitled New ‘Fight Club’ Ready for Street Violence, written by Bill Morlin, available at
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 2 of 16



https://www.splcenter.org/hatewatch/2017/04/25/new-fight-club-ready-street-violence. This

Article is discussed at ¶¶ 251-256 of the Complaint.

       5.        Attached hereto as Exhibit 2 is a true and correct copy of an August 7, 2017

Article entitled Extremist’s ‘Unite the Right’ Rally: A Possible Historic Alt-Right Showcase?,

written by Bill Morlin, available at https://www.splcenter.org/hatewatch/2017/08/07/extremists-

unite-right-rally-possible-historic-alt-right-showcase. This Article is discussed at ¶¶ 240-244 of

the Complaint.

       6.        Attached hereto as Exhibit 3 is a true and correct copy of an August 10, 2017

Article entitled Do you want Bigots, Gavin? This is how you get Bigots, written by Hatewatch

Staff, available at https://www.splcenter.org/hatewatch/2017/08/10/do-you-want-bigots-gavin-

because-how-you-get-bigots. This Article is discussed at ¶¶ 245-250 of the Complaint.

       7.        Attached hereto as Exhibit 4 is a true and correct copy of an April 19, 2018

Article entitled McInnes, Molyneux, and 4Chan: Investigating Pathways to the Alt-Right, written

by Hatewatch Staff, available at https://www.splcenter.org/20180419/mcinnes-molyneux-and-

4chan-investigating-pathways-alt-right. This Article is discussed at ¶¶ 257-262 of the

Complaint.

       8.        Attached hereto as Exhibit 5 is a true and correct copy of a June 8, 2018 Article

entitled Hatewatch Staff Report: Last Month in Europe: May 2018, available at

https://www.splcenter.org/hatewatch/2018/06/08/last-month-europe-may-2018. This Article is

discussed at ¶¶ 229-233 of the Complaint.

       9.        Attached hereto as Exhibit 6 is a true and correct copy of a July 25, 2018 Article

entitled Another Charlottesville? Threats of Violence Loom Over Upcoming Portland Proud

Boys, Patriot Prayer Rally, written by Hatewatch Staff, available at
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 3 of 16



https://www.splcenter.org/hatewatch/2018/07/25/another-charlottesville-threats-violence-loom-

over-upcoming-portland-proud-boys-patriot. This Article is discussed at ¶¶ 270-273 of the

Complaint.

       10.     Attached hereto as Exhibit 7 is a true and correct copy of an August 5, 2018

Article entitled One Year Later: Leaders from ‘Unite the Right’ Fall From Grace, written by

Ryan Lenz, available at https://www.splcenter.org/fighting-hate/intelligence-report/2018/one-

year-later-leaders-%E2%80%98unite-right%E2%80%99-fall-grace. This Article is discussed at

¶¶ 263-269 of the Complaint.

       11.     Attached hereto as Exhibit 8 is a true and correct copy of an August 17, 2018

Article entitled Kessler Falls Flat in D.C., But the Radical Right Marches On, written by Rachel

Janik, available at https://www.splcenter.org/hatewatch/2018/08/17/kessler-falls-flat-dc-radical-

right-marches. This Article is discussed at ¶¶ 234-239 of the Complaint.

       12.     Attached hereto as Exhibit 9 is a true and correct copy of an October 13, 2018

Article entitled Far-right Skinheads join Proud Boys in assaulting protestors in New York City

Following Gavin McInnes Event, written by Rachel Janik, available at

https://www.splcenter.org/hatewatch/2018/10/13/far-right-skinheads-join-proud-boys-assaulting-

protesters-new-york-city-following-gavin. This Article is discussed at ¶¶ 274-281 of the

Complaint.

       13.     Attached hereto as Exhibit 10 is a true and correct copy of an October 18, 2018

Article entitled Weekend Read: Violence and Hate, That’s the Proud Boys in a Nutshell,

available at https://www.splcenter.org/news/2018/10/18/weekend-read-violence-and-hate-thats-

proud-boys-nutshell. This Article is discussed at ¶¶ 282-291 of the Complaint.
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 4 of 16



Materials Available Through Hyperlinks in the Articles

       14.      Each of the Articles described above contains numerous hyperlinks to other

articles and online materials both on SPLC’s website and other internet sites.

       15.      Attached hereto as Exhibit 11 is a true and correct copy of the SPLC Proud Boys

Home Page, available at https://www.splcenter.org/fighting-hate/extremist-files/group/proud-

boys. Exhibits 4, 5, 6, 7, 8, 9 and 10 contain hyperlinks to the SPLC Proud Boys Page.

       16.      Attached hereto as Exhibit 12 is a true and correct copy of the Official Statement

on the “Unite the Right” Rally, published online in Proud Boy Magazine, as of June 24, 2017,

available at

https://web.archive.org/web/20170624025909/http:/officialproudboys.com/news/gavin-mcinnes-

virginia-unite-the-right-rally-disavowed (accessed by searching Internet Archive’s Wayback

Machine). Exhibit 2 contains a hyperlink to the original website on which this page appeared as

of June 24, 2017 (see Memorandum at notes 51-53 and accompanying text for further

explanation).

       17.      Attached hereto as Exhibit 13 is a true and correct copy of the Official Statement

on the “Unite the Right” Rally, published online in Proud Boy Magazine, as of August 12, 2017,

available at

https://web.archive.org/web/20170812145319/http:/officialproudboys.com/news/gavin-mcinnes-

virginia-unite-the-right-rally-disavowed (accessed by searching Internet Archive’s Wayback

Machine). Exhibit 2 contains a hyperlink to the original website on which this page appeared at

the time Exhibit 2 was published on August 12, 2017 (see Memorandum at notes 51-53 and

accompanying text for further explanation).
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 5 of 16



       18.      Attached hereto as Exhibit 14 is a true and correct copy of the Official Statement

on the “Unite the Right” Rally, published online in Proud Boy Magazine, as of August 16, 2017,

available at

https://web.archive.org/web/20170816230848/http:/officialproudboys.com/news/gavin-mcinnes-

virginia-unite-the-right-rally-disavowed/ (accessed by searching Internet Archive’s Wayback

Machine). Exhibit 2 contains a hyperlink to the original website on which this page appeared as

of August 16, 2017 (see Memorandum at notes 51-53 and accompanying text for further

explanation).

       19.      Attached hereto as Exhibit 15 is a true and correct copy of a September 15, 2016

article by Gavin McInnes entitled Introducing: The Proud Boys, published in Taki’s Magazine

and available at https://www.takimag.com/article/introducing_the_proud_boys_gavin_mcinnes/.

Exhibit 3 contains a hyperlink to this article.

       20.      Attached hereto as Exhibit 16 is a true and correct copy of an April 4, 2017

article entitled Neo-Nazi Skins Played Role in Pro-Trump Rally written by Bill Morlin, available

at https://www.splcenter.org/hatewatch/2017/04/04/neo-nazi-skins-played-role-pro-trump-rally.

Exhibit 1 contains a hyperlink to this article.

       21.      Attached hereto as Exhibit 17 is a true and correct copy of an August 22, 2017

article entitled Hard Times Comin’ Through: Gavin McInnes and the Charlottesville ‘Racism

War’ written by Hatewatch Staff, available at

https://www.splcenter.org/hatewatch/2017/08/22/hard-times-comin-through-gavin-mcinnes-and-

charlottesville-racism-war. Exhibit 7 contains a hyperlink to this article.

      22.       Attached hereto as Exhibit 18 is a true and correct copy of an August 2, 2018

article entitled Facebook's fight club: how the Proud Boys use the social media platform to vet
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 6 of 16



their fighters written by Hatewatch Staff, available at

https://www.splcenter.org/hatewatch/2018/08/02/facebooks-fight-club-how-proud-boys-use-

social-media-platform-vet-their-fighters. Exhibit 10 contains a hyperlink to this article.

Other Materials the Complaint Relies Upon

       23.     Attached hereto as Exhibit 19 is a true and correct copy of an October 16, 2018,

New York Times article written by Alan Feuer and entitled Proud Boys Founder: How He Went

from Brooklyn Hipster to Far-Right Provocateur. The article is available at

https://www.nytimes.com/2018/10/16/nyregion/proud-boys-gavin-mcinnes.html. It is discussed

in the Complaint at ¶¶ 22-23, 25-29, 36-37.

       24.     Attached hereto as Exhibit 20 is a true and correct copy of the “Change the

Terms” website homepage, available at https://www.changetheterms.org/. It is discussed in the

Complaint at ¶¶ 118-149.

       25.     Attached hereto as Exhibit 21 is a true and correct copy of a June 10, 2017 article

entitled Live Blog: ACT for Americas ‘March Against Sharia’ Rallies, by Hatewatch Staff,

available at https://www.splcenter.org/hatewatch/2017/06/10/live-blog-act-americas-march-

against-sharia-rallies. It is discussed in the Complaint at Compl. ¶¶ 150-51.

Other Materials Cited in SPLC’s Memorandum of Law in Support of its Motion to Dismiss
the Complaint

       26.     The remaining news reports and other online materials cited in SPLC’s Motion to

Dismiss were accessible on the Internet as of April 5, 2019, as follows:

       27.     An online article entitled Vice Rising: Corporate Media Woos Magazine World’s

Punks, N.Y. Press, Oct. 8, 2002 (updated Feb. 16, 2015), available at

http://www.nypress.com/vice-rising-corporate-media-woos-magazine-worlds-punks/.
     Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 7 of 16



        28.    An online article by Vanessa Grigoriadis, The Edge of Hip: Vice, the Brand, N.Y.

Times, Sept. 28, 2003, available at https://www.nytimes.com/2003/09/28/style/the-edge-of-hip-

vice-the-brand.html.

        29.     An online article by Gavin McInnes, Everything I Learned in College Was A Lie,

Taki’s Magazine, July 19, 2013, available at

https://www.takimag.com/article/everything_i_learned_in_college_was_a_lie_gavin_mcinnes/2/.

        30.    An online article by Gavin McInnes, OK, Let’s NOT Kill Everyone in China,

Taki’s Magazine, Nov. 15, 2013, available at

https://www.takimag.com/article/ok_lets_not_kill_everyone_in_china_gavin_mcinnes/.

        31.    An online article (since removed and replaced with links to reactions to the

article) by Gavin McInnes, Transphobia is Perfectly Natural, Thought Catalog, August 2014,

available at https://thoughtcatalog.com/gavin-mcinnes/2014/08/transphobia-is-perfectly-natural/.

        32.    An online video entitled The America First Fraternity Pledges Trump, NBC

News Left Field, Nov. 1, 2017, available at https://www.nbcnews.com/leftfield/video/the-

america-first-fraternity-pledges-trump-1086714435900.

        33.    An online article by Sam Frizell, GOP Shows White Supremacist’s Tweet During

Trump’s Speech, Time, July 22, 2016, available at http://time.com/4418591/republican-

convention-white-supremacist-tweet/.

        34.    An online Wikipedia page for VDARE, available at

https://en.wikipedia.org/w/index.php?title=VDARE&oldid=887069344.

        35.    An online article by Emily Shugerman, White supremacist sues Twitter for

allegedly violating his right to free speech, The Independent, Feb. 22, 2018, available at
      Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 8 of 16



https://www.independent.co.uk/news/world/americas/white-supremacist-jared-taylor-sues-

twitter-free-speech-twitter-lockout-a8224056.html.

        36.   An online Wikipedia page for American Renaissance (magazine), available at

https://en.wikipedia.org/w/index.php?title=American_Renaissance_(magazine)&oldid=8818579

99.

        37.   An online article by Gavin McInnes, I’m Not a Racist Sexist, or a Homophobe,

You N***er Slut Fa**ot, Taki’s Magazine, Aug. 12, 2011, available at

https://www.takimag.com/article/im_not_a_racist_sexist_or_a_homophobe_you_nigger_slut_fag

got/.

        38.   An online article by Gavin McInnes, A Woman Should Vote with Her Husband,

Taki’s Magazine, Oct. 27, 2016, available at

https://www.takimag.com/article/a_woman_should_vote_with_her_husband_gavin_mcinnes/.

        39.   An online article by Jonathan Goldsbie, We Watched Gavin McInnes’s Full Anti-

Semitic Rant So You Don’t Have To, Canadaland, Mar. 14, 2017, available at

https://www.canadalandshow.com/rebel-media-star-gavin-mcinnes-has-theories-on-jews/.

        40.   An online article by The Forward & Daniel J. Solomon, Vice Co-founder Lists the

‘10 Things He Hates the Most About Jews’, Haaretz, March 18, 2017, available at

https://www.haaretz.com/us-news/vice-co-founder-lists-the-10-things-he-hates-the-most-about-

jews-1.5449718.

        41.   An online article by Jonathan Mahler, Donald Trump’s Message Resonates with

White Supremacists, N.Y. Times, Feb. 29, 2016, available at

https://www.nytimes.com/2016/03/01/us/politics/donald-trump-supremacists.html.
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 9 of 16



       42.     An online article by Corky Siemaszko, Who is David Duke, the White

Supremacist Who Endorsed Donald Trump?, NBC News, Feb. 29, 2016,

https://www.nbcnews.com/news/us-news/who-david-duke-white-supremacist-who-endorsed-

donald-trump-n528141.

       43.     An online article by Graeme Wood, His Kampf, The Atlantic, June 2017,

available at https://www.theatlantic.com/magazine/archive/2017/06/his-kampf/524505/.

       44.     An online article by Amanda Marcotte, Gavin McInnes and the Proud Boys: ‘Alt-

right without the racism’?, Salon, Oct. 17, 2018, available at

https://www.salon.com/2018/10/17/gavin-mcinnes-and-the-proud-boys-alt-right-without-the-

racism/.

       45.     An online article by Max Jaeger & Tina Moore, Vice co-founder shames victims

of alleged neo-Nazi beatdown, N.Y. Post, Feb. 27, 2017, available at

https://nypost.com/2017/02/27/vice-co-founder-shames-victims-of-alleged-neo-nazi-beatdown/.

       46.     An online article by Damien Gayle, Thousands march in ‘free speech’ protest led

by rightwing figures, The Guardian, May 6, 2018, available at

https://www.theguardian.com/world/2018/may/06/thousands-of-far-right-protesters-march-in-

london-in-support-of-free-speech.

       47.     An online article by Kurtis Lee & Jenny Jarvie, Anti-Sharia rallies around the

U.S. denounce Islam while stoking concerns among Muslim groups, Los Angeles Times, June

10, 2017, available at https://www.latimes.com/nation/la-na-anti-muslim-rallies-20170610-

story.html.

       48.     An online video from The Steve Maltzberg Show, NewsmaxTV, Feb. 3, 2017,

available at https://www.youtube.com/watch?v=kXc9H2Reokk.
   Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 10 of 16



       49.    An online article by Jane Coaston, The Proud Boys, the bizarre far-right street

fighters behind the violence in New York. Explained, Vox.com, Oct. 15, 2018, available at

https://www.vox.com/2018/10/15/17978358/proud-boys-gavin-mcinnes-manhattan-gop-

violence.

       50.    An online article by James Purtill, Labor calls on Govt to deny visa to Proud Boys

founder Gavin McInnes, Australian Broadcasting Corporation, Oct. 25, 2018, available at

https://www.abc.net.au/triplej/programs/hack/calls-for-govt-to-deny-visa-proud-boys-founder-

gavin-mcinnes/10429936.

       51.    An online article by Kimberly M. Aquilina, Gavin McInnes explains what a

Proud Boy is and why porn and wanking are bad, Metro, Feb. 9, 2017, available at

https://www.metro.us/news/gavin-mcinnes-speaks-out-after-nyu-protest-cancels-event/zsJqbh---

FxD2szu1meZg.

       52.    An online article by Andrew Marantz, Trump Supporters at the Deploraball, The

New Yorker, Jan. 29, 2017, available at

https://www.newyorker.com/magazine/2017/02/06/trump-supporters-at-the-deploraball.

       53.    An online article by Jared Holt, Gavin McInnes Brags About Fight Over Dog

Poop With Man Who Looked ‘Kind of Hispanic’, Right Wing Watch, June 13, 2018, available at

http://www.rightwingwatch.org/post/gavin-mcinnes-brags-about-fight-over-dog-poop-with-man-

who-looked-kind-of-hispanic/.

       54.    An online article by Andy Campbell, Gavin McInnes’ Wife Threatens Neighbors

Over ‘Hate Has No Home Here’ Signs, Huffington Post, Jan. 8, 2019, available at

https://www.huffingtonpost.com/entry/gavin-mcinnes-emily-mcinnes-neighbors-over-anti-hate-

signs_us_5c34c117e4b05d4e96bcc88d.
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 11 of 16



        55.    An online article by Nicole Hemmer, Tweedy Racists and “Ironic” Anti-Semites:

the Alt-Right Fits a Historical Pattern, Vox.com, Dec. 2, 2016, available at

https://www.vox.com/the-big-idea/2016/12/2/13814728/alt-right-spencer-irony-racism-punks-

skinheads.

        56.    An online article by Simon Houpt, Everything Inside Gavin McInnes, The Globe

and Mail, Aug. 18, 2017 (updated Nov. 12, 2017), available at

https://www.theglobeandmail.com/arts/television/gavin-mcinnes-path-to-the-far-

rightfrontier/article36024918/.

        57.    An online article by Alan Feuer & Jeremy W. Peters, Fringe Groups Revel as

Protests Turn Violent, N.Y. Times, June 2, 2017, available at

https://www.nytimes.com/2017/06/02/us/politics/white-nationalists-alt-knights-protests-

colleges.html?_r=0.

        58.    An online article by Kristina Monllos, Rooster CCO Gavin McInnes Asked to

Take Leave of Absence, Adweek, Aug. 15, 2014, available at https://www.adweek.com/brand-

marketing/rooster-cco-gavin-mcinnes-asked-take-leave-absence-159536/.

        59.    An online article by Ryan Mac & Blake Montgomery, Twitter Suspended Proud

Boys’ And Founder Gavin McInnes’ Accounts Ahead Of The ‘Unite The Right’ Rally, Buzzfeed

News, Aug. 11, 2018, available at https://www.buzzfeednews.com/article/ryanmac/twitter-

suspends-proud-boys-and-founder-gavin-mcinnes.

        60.    An online article by Sean Keane, Facebook bans pages linked to far-right Proud

Boys group after arrests, CNET, Oct. 31, 2018, available at

https://www.cnet.com/news/facebook-bans-pages-linked-to-far-right-proud-boys-group-after-

arrests/.
   Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 12 of 16



       61.     An online article by Aaron Mak, PayPal Banned the Proud Boys and Three

Antifa Groups, Slate, Nov. 9, 2018, available at https://slate.com/technology/2018/11/proud-

boys-and-several-antifa-groups-blocked-on-paypal.html.

       62.     An online article by Jon Levine, YouTube Reinstates Gavin McInnes Just Days

After Ban: ‘I’m back, It Won’t Last’, The Wrap, Dec. 13, 2018, available at

https://www.thewrap.com/youtube-reinstates-gavin-mcinnes-just-days-after-ban/.

       63.     An online video from Rebel Media, Gavin McInnes: What is the Alt-Right?,

YouTube.com, available at

https://www.youtube.com/watch?v=UQCZ9izaCa4&feature=youtu.be&t=46s.

       64.     An online article entitled Alt Right ‘Proud Boys’ Declare Victory in Berkeley

Melee, CBS News San Francisco, Apr. 15, 2017, available at

https://sanfrancisco.cbslocal.com/2017/04/15/proudboys-berkeley-violence-trump/.

       65.     An online article by Natalie Orenstein, Kyle ‘Based Stickman’ Chapman charged

with felony after Berkeley rally, Berkleyside, Aug. 18, 2017, available at

https://www.berkeleyside.com/2017/08/18/kyle-based-stickman-chapman-charged-felony-

connection-berkeley-rally.

       66.     An online article entitled Who are the Proud Boys who disrupted an Indigenous

event on Canada Day?, CBC Radio, July 4, 2017, available at

https://www.cbc.ca/radio/asithappens/as-it-happens-tuesday-edition-1.4189447/who-are-the-

proud-boys-who-disrupted-an-indigenous-event-on-canada-day-1.4189450.

       67.     An online article by Dean Obeidallah, Trump-Supporting Bigots to Target

Upstate New York Muslims, The Daily Beast, July 14, 2017, available at

https://www.thedailybeast.com/trump-supporting-bigots-to-target-upstate-new-york-muslims.
   Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 13 of 16



       68.     An online article by Alan Feuer & Ali Winston, Founder of Proud Boys Says

He’s Arranging Surrender of Men in Brawl, N.Y. Times, Oct. 19, 2018, available at

https://www.nytimes.com/2018/10/19/nyregion/the-proud-boys-gavin-mcinnes-arrested.html.

       69.     An online article by Tom Porter, Who are the Alt-right Leaders Addressing the

White Nationalist Rally in Charlottesville?, Newsweek, Aug. 12, 2017, available at

https://www.newsweek.com/alt-right-leaders-are-addressing-largest-white-nationalist-rally-

decades-650096.

       70.     An online article entitled Explained: Who are the far-right Proud Boys?, Al-

Jazeera, July 18, 2018, available at https://www.aljazeera.com/news/2018/07/explained-proud-

boys-180716144139072.html.

       71.     An online article by Luke Barnes, Proud Boys Founder Disavows Violence at

Charlottesville But One of Its Members Organized the Event, Think Progress, Aug. 24, 2017,

available at https://thinkprogress.org/proud-boys-founder-tries-and-fails-to-distance-itself-from-

charlottesville-6862fb8b3ae9/.

       72.     An online article by Meg O’Connor, Hate Goes Mainstream with the Miami

Proud Boys, Miami New Times, Dec. 10, 2018, available at

https://www.miaminewtimes.com/news/inside-miami-alt-right-and-proud-boys-chapter-

10945821.

       73.     An online article entitled Right-wing rally, counter-protesters face off in Portland,

PBS Newshour, Aug. 4, 2017, available at https://www.pbs.org/newshour/nation/portland-

police-city-officials-prepare-for-right-wing-rally-and-counter-protest.

       74.     An online article by Will Sommer, Proud Boys, the Infamous Right-Wing

Brawlers, Head to the Heart of Antifa Country, The Daily Beast, July 19, 2018, available at
   Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 14 of 16



https://www.thedailybeast.com/proud-boys-the-infamous-right-wing-brawlers-head-to-the-heart-

of-antifa-country.

       75.     An online article by Katie Shepherd, Portland Police Declare a Riot After Right-

Wing Marchers Begin Beating Antifascists with Flag Poles, Willamette Week, June 30, 2018

(updated July 1, 2018), available at https://www.wweek.com/news/2018/06/30/portland-police-

declare-a-riot-after-right-wing-marchers-begin-beating-antifascists-with-flag-poles/.

       76.     An online article by Shane Dixon Kavanaugh, Proud Boys, a fixture at Portland

protests, labeled ‘extremist group’ by FBI, The Oregonian, Nov. 19, 2018, available at

https://www.oregonlive.com/portland/2018/11/proud_boys_a_fixture_at_portla.html.

       77.     An online article by Caroline Linton, Video shows alleged assault of protestors

after event featuring Proud Boys founder, CBS News, Oct. 13, 2018, available at

https://www.cbsnews.com/news/proud-boys-nypd-response-alleged-assault-gavin-mcinnes-

metropolitan-republican-club-manhattan/.

       78.     An online article by Shane Goldmacher, Fight Breaks Out Near Republican Club

After Visit by Gavin McInnes, Police Say, N.Y. Times, Oct. 12, 2018, available at

https://www.nytimes.com/2018/10/12/nyregion/gavin-mcinnes-republican-club-vandalized.html.

       79.     An online article by Tim Fitzsimons, Proud Boys Guilty of a Hate Crime? Experts

Say Probably Not, NBC News, Oct. 17, 2018, available at https://www.nbcnews.com/feature/nbc-

out/proud-boys-guilty-hate-crime-experts-say-probably-not-n921156.

       80.     An online article by Jason Wilson, Proud Boys founder Gavin McInnes quits

‘extremist’ far-right group, The Guardian, Nov. 22, 2018, available at

https://www.theguardian.com/world/2018/nov/22/proud-boys-founder-gavin-mcinnes-quits-far-

right-group.
   Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 15 of 16



       81.     An online article entitled Far-right Proud Boys members sentenced over

Manhattan brawl, BBC, Mar. 2, 2019, available at https://www.bbc.com/news/world-us-canada-

47426598.

       82.     An online article by Jason Wilson, Portland: far-right activist threatens mayor as

groups change tactics, The Guardian, Jan. 29, 2019, available at

https://www.theguardian.com/us-news/2019/jan/29/portland-violent-rightwing-group-targets-

mayor-with-threats.

       83.     An online article by Taylor Hatmaker, Facebook is the recruiting tool of choice

for far-right group the Proud Boys, TechCrunch, Aug. 10, 2018, available at

https://techcrunch.com/2018/08/10/proud-boys-facebook-mcinnes/.

       84.     An online podcast entitled The Daily Shoah #159, June 2, 2017, available at

https://therightstuff.biz/2017/06/02/the-daily-shoah-159-a-flying-swimming-driving-podcast/.

       85.     An online article by Paul Bass, Nationalists? Or Whitehoodwinkers?, New Haven

Independent, July 13, 2017, available at

https://www.newhavenindependent.org/index.php/archives/entry/proud_of_what/.

       86.     A web page entitled What We Do, SPLC, available at

https://www.splcenter.org/what-we-do.

       87.     A web page entitled Who We Are, Change the Terms, available at

https://www.changetheterms.org/coalition.

       88.     An online article by Nick R. Martin, These six New York officials are calling for

action against the Proud Boys after NYC attacks, SPLC, Oct. 16, 2018, available at

https://www.splcenter.org/hatewatch/2018/10/16/these-six-new-york-officials-are-calling-action-

against-proud-boys-after-nyc-attacks.
    Case 2:19-cv-00098-MHT-SRW Document 17-2 Filed 04/06/19 Page 16 of 16



         89.    An online article by Pervaiz Shallwani & Kelly Weill, NYPD Looks to Charge 9

Proud Boys With Assault for Manhattan Fight, The Daily Beast, Oct. 15, 2018, available at

https://www.thedailybeast.com/nypd-looks-to-charge-9-proud-boys-with-assault-for-manhattan-

fight.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: Montgomery, Alabama
       April 6, 2019


                                               _ /s/_Shannon L. Holliday
                                                      Shannon L. Holliday
